Cause No. 2013-59946

PSC INDUSTRIAL OUTSOURCING, LP,                      §        IN THE DISTRICT COURT
                                                                              FILED IN
                                                                                       OF
      Plaintiff,                                     §                 1st COURT OF APPEALS
                                                     §                     HOUSTON, TEXAS
v.                                                   §                 10/7/2015
                                                              HARRIS COUNTY,     1:51:15 PM
                                                                               TEXAS
                                                     §                 CHRISTOPHER A. PRINE
REVENEW INTERNATIONAL, LLC                           §                         Clerk
     Defendant.                                      §        281ST JUDICIAL DISTRICT


              PLAINTIFF’S NOTICE OF NON-SUIT WITHOUT PREJUDICE


        Plaintiff PSC Industrial Outsourcing, LP (“Plaintiff”) hereby non-suits all claims that

Plaintiff has brought against Defendant Revenew International, LLC (“Defendant”) in this matter

without prejudice. Plaintiff respectfully requests that the Court dismiss the above-captioned cause

without prejudice as to the re-filing of the same.
                                           Respectfully submitted,

                                           AHMAD, ZAVITSANOS, ANAIPAKOS,
                                           ALAVI & MENSING P.C.

                                           By: /s/ Todd W. Mensing
                                           Todd W. Mensing
                                           Texas Bar No. 24013156
                                           tmensing@azalaw.com
                                           Adam Milasincic
                                           Texas Bar No. 24079001
                                           amilasincic@azalaw.com
                                           Edward Goolsby
                                           Texas Bar No. 24092436
                                           egoolsby@azalaw.com
                                           1221 McKinney, Suite 3460
                                           Houston, Texas 77010
                                           (713) 655-1101 – Phone
                                           (713) 655-0062 – Fax

                                           ATTORNEYS FOR PLAINTIFF,
                                           PSC INDUSTRIAL OUTSOURCING, LP



                               CERTIFICATE OF SERVICE

        I certify that I served a true and correct copy of the foregoing document upon the
following counsel by electronic service through the state-provided EFSP Efile.txcourts.gov on
October 6, 2015.

       Lauren J. Harrison
       Lara D. Pringle
       Jones Walker LLP
       1001 Fannin Street, Suite 2450
       Houston, TX 77002


                                                  /s/ Todd W. Mensing
                                                  Todd W. Mensing




                                             2